Case: 10-60125     Document: 00511163891          Page: 1    Date Filed: 07/06/2010




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                  FILED
                                                                             July 6, 2010

                                     No. 10-60125                           Lyle W. Cayce
                                   Summary Calendar                              Clerk



DOCTOR DAISY M. LACOUR,

                                                   Plaintiff-Appellant,
v.

DOCTOR ANNIE KILCREASE, Superintendent;
CLAIBORNE COUNTY SCHOOL DISTRICT,

                                                   Defendants-Appellees.




               Appeal from the United States District Court for the
                   Southern District of Mississippi, Vicksburg
                                5:08-CV-00315


Before JOLLY, WIENER, and ELROD, Circuit Judges.
PER CURIAM:*
        Plaintiff-Appellant Dr. Daisy M. Lacour, proceeding pro se, appeals the
district court’s dismissal of her claims of sex-based employment discrimination
in violation of Title VII of the Civil Rights Act of 1964 when she was fired as
principal of the Port Gibson High School during the term of her one-year
contract and her state-law claim of tortious interference with business or



        *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 10-60125     Document: 00511163891    Page: 2   Date Filed: 07/06/2010

                                   No. 10-60125

contractual relations. Dr. Lacour also appeals the district court’s denial of her
motion and supplemental motion to amend her complaint to add a claim for
breach of contract.
      We have now reviewed the entire record on appeal and have carefully
considered the facts and law as presented therein as well as in the briefs of the
parties and our independent research. As a result, we are convinced that the
district court’s Opinion and Order signed December 28, 2009 granting the
Defendants-Appellees’ combined motion for summary judgment was providently
granted and that the court’s Opinion and Order signed January 28, 2010
denying Plaintiff-Appellant’s motion and supplemental motion to amend her
complaint were proper as well. Accordingly, for the reasons patiently set forth
in detail by the district court in its said opinions and orders, the judgments of
the district court are, in all respects,
AFFIRMED.




                                           2